                                                          Case 4:21-cv-00310 Document 1-4 Filed on 01/30/21 in TXSD Page 1 of 7                              1/28/2021 10:19 AM
                                                                                                                                   Marilyn Burgess - District Clerk Harris County
                                                                                                                                                        Envelope No. 50117854
                                                                                                                                                                  By: Iliana Perez
                                                                                                                                                     Filed: 1/28/2021 10:19 AM



                                                                                        CAUSE NO. 2020-84036


                                                    GEORGE GANDAR,                                    §           IN THE DISTRICT COURT OF
                                                                                                      §
                                                    vs.                                               §           HARRIS COUNTY, TEXAS
                                                                                                      §
                                                    WERNER ENTERPRISES, INC.                          §           129TH JUDICIAL DISTRICT


                                                             DEFENDANT WERNER ENTERPRISES, INC.’S ORIGINAL ANSWER

                                                    TO THE HONORABLE JUDGE OF SAID COURT:

                                                           COMES NOW, Defendant WERNER ENTERPRISES, INC. (hereinafter referred to as

                                                    “Defendant”) and files this Original Answer and would show the following:

                                                                                                I.
                                                                                          GENERAL DENIAL

                                                           Defendant generally denies every allegation raised by Plaintiff. TEX. R. CIV. P. § 92.

                                                    Plaintiff must carry her burden of proof on all claims, by the preponderance of the evidence or by

                                                    clear and convincing evidence, as Texas law requires.

                                                                                                II.
                                                                                    PLAINTIFF’S CONTENTIONS

                                                           Defendant asserts that the accident made the basis of this suit did not occur in the fashion or

                                                    manner in which Plaintiff has alleged.
CertifiedDocumentNumber:94136883-Page1of6




                                                                                              III.
                                                                                       COMPARATIVE FAULT

                                                           Defendant states that on the occasion in question, Plaintiff failed to exercise that degree of

                                                    care which a person of ordinary care would have exercised in the same or similar circumstances, and

                                                    that such failure proximately caused the accident and his alleged damages, if any.

                                                           Defendant pleads and invokes the proportionate responsibility provisions of Chapters 33.001
                                                                                                   1


                                                                                                                                   C
                                                         Case 4:21-cv-00310 Document 1-4 Filed on 01/30/21 in TXSD Page 2 of 7




                                                    ET seq, TEX. CIV. PRAC. & REM. CODE, and states that Plaintiff’s recovery, if any, should be reduced

                                                    or denied pursuant to these provisions.

                                                                                                IV.
                                                                                       SOLE PROXIMATE CAUSE

                                                           Pleading additionally, or in the alternative, the acts and/or omissions of Plaintiff were the

                                                    sole proximate cause of the accident in question and the alleged injuries.

                                                                                                      V.

                                                           Defendant denies that Plaintiff’s injuries and/or damages, if any were caused by the accident

                                                    in question.

                                                                                             VI.
                                                                                FAILURE TO MITIGATE DAMAGES

                                                           Pleading additionally, or in the alternative, Defendant contends Plaintiff failed to mitigate his

                                                    damages. Plaintiff's damages were caused or exacerbated due to Plaintiff's failure to mitigate.

                                                           Defendant further pleads that if Plaintiff has in fact suffered any damage as a result of the

                                                    alleged wrongful acts and/or omissions on the part of any other party to this suit, which is expressly

                                                    denied, Plaintiff failed to mitigate his damages and is therefore barred from recovering same.

                                                    Defendant specifically pleads that Plaintiff failed to mitigate his damages by failing to:

                                                           1.      complete the course of treatment as prescribed by his various health care

                                                                   professionals;
CertifiedDocumentNumber:94136883-Page2of6




                                                           2.      follow medical advice and/or directions and/or instructions as given by his various

                                                                   health care professionals;

                                                           3.      obtain and/or pursue proper medical treatment to promote recovery of Plaintiff’s

                                                                   alleged injuries;

                                                           4.      cooperate fully with his respective health care professionals; and
                                                                                                     2
                                                         Case 4:21-cv-00310 Document 1-4 Filed on 01/30/21 in TXSD Page 3 of 7




                                                           5.      accurately provide information to his health care professionals.

                                                                                         VII.
                                                                      FAILURE TO MITIGATE – HEALTHCARE EXPENSES

                                                            To the extent that Plaintiff had or has coverage under a health insurance policy,

                                                    hospitalization insurance policy, accident insurance policy, a “health benefit plan” as defined by

                                                    Section 146.001(1), TEX. CIV. PRAC. & REM. CODE, and/or any other insurance and/or indemnity

                                                    coverage that would be applicable to, or provide coverage for, any of the medical and/or healthcare

                                                    expenses allegedly incurred by Plaintiff in connection with the incident in question and/or the

                                                    injuries allegedly resulting therefrom, Defendant would show that Plaintiff failed to mitigate his

                                                    alleged damages by failing to submit such healthcare expenses to his insurance carrier and/or other

                                                    health benefit plan and/or by failing to timely inform his health care service provider of the existence

                                                    of such insurance coverage and/or health benefit plan and requesting that the health care service

                                                    provider submit a claim for reimbursement to Plaintiff’s insurer(s) and/or health benefit plan.

                                                           Furthermore, to the extent that Plaintiff’s health care service provider(s) failed and/or refused

                                                    to timely and directly bill his insurer and/or health benefit plan for health care services provided to

                                                    the Plaintiff and/or for health care expenses incurred by the Plaintiff, when required or authorized to

                                                    do so, then claims by such health care service provider(s) are barred, in whole or in part, and do not

                                                    constitute medical expenses actually paid or incurred by or on behalf of the Plaintiff. See TEX. CIV.

                                                    PRAC. & REM. CODE § 146.001, et seq. (“Certain Claims by Health Care Service Providers Barred”).
CertifiedDocumentNumber:94136883-Page3of6




                                                                                                VIII.
                                                                                            WAGES TAXABLE

                                                           To the extent Plaintiff seeks recovery of lost wages or loss of earning capacity, Defendant

                                                    invokes Section 18.091, TEX. CIV. PRAC. & REM. CODE, and requests that the evidence to prove such

                                                    loss must be presented in the form of a net loss after reduction for income tax payments or unpaid
                                                                                                      3
                                                          Case 4:21-cv-00310 Document 1-4 Filed on 01/30/21 in TXSD Page 4 of 7




                                                    tax liability. Defendant further requests the Court instruct the jury as to whether any recovery for

                                                    compensatory damages sought by Plaintiff is subject to federal income taxes.

                                                                                                  IX.
                                                                                          PAID VS. INCURRED

                                                            To the extent Plaintiff’s medical expenses exceed the amount actually paid by Plaintiff or on

                                                    Plaintiff’s behalf, Defendant asserts that Plaintiff’s recovery of medical expenses is limited by

                                                    Section 41.0105, TEX. CIV. PRAC. & REM. CODE. The recovery of medical or healthcare expenses

                                                    incurred by Plaintiff is limited to the amount actually paid by or on behalf of the Plaintiff as more

                                                    specifically set forth in such statute. Moreover, “only evidence of recoverable medical expenses is

                                                    admissible at trial.” Haygood v. Escobedo, 356 S.W.3d 390, 399 (Tex. 2011).

                                                                                            X.
                                                                          PRE-EXISTING OR SUBSEQUENT CONDITION

                                                            Pleading additionally, or in the alternative, Defendant states that Plaintiff's alleged injuries

                                                    occurred either prior or subsequent to the accident made the basis of this suit.

                                                                                                   XI.
                                                                                                 NO DUTY

                                                            Defendant denies that they owed and/or breached any legal duty allegedly owed to the

                                                    Plaintiffs.

                                                                                           XII.
                                                                             NO PROXIMATE OR PRODUCING CAUSE
CertifiedDocumentNumber:94136883-Page4of6




                                                            Defendant denies that the acts or omissions attributed to Defendant by Plaintiffs were the

                                                    producing or proximate cause of either the accident in question or the alleged injuries and damages.

                                                                                    XIII.
                                                      LIMITATION OF LIABILITY UNDER CHAPTER 33, TEX. CIV. PRAC. & REM. CODE

                                                            Defendant invokes Section 33.013, TEX. CIV. PRAC. & REM. CODE, and state that they cannot

                                                                                                       4
                                                          Case 4:21-cv-00310 Document 1-4 Filed on 01/30/21 in TXSD Page 5 of 7




                                                    be held liable for any amount beyond that percentage of responsibility, if any, allocated to them by

                                                    the trier of fact.

                                                                                               XIV.
                                                                                      PHYSICIAN FEE SCHEDULE

                                                            Notice is hereby given to the Plaintiff that at trial Defendant intends to use the Medicare

                                                    Physician Fee Schedule prepared by the Centers for Medicare & Medicaid Services, a federal agency

                                                    within the U.S. Department of Health and Human Resources.

                                                                                                 XV.
                                                                                           RIGHT TO AMEND

                                                            Pleading additionally, or in the alternative, Defendant reserves its right to amend its answer

                                                    following further discovery in this cause and as allowed by Texas law.

                                                                                             XVI.
                                                                                   JURY REQUEST AND PAYMENT

                                                            Pursuant to Tex. R. Civ. P. 216, Defendant requests a trial by jury. Payment for the jury fee

                                                    has been previously paid.

                                                                                                   XVII.
                                                                                                  PRAYER

                                                            WHEREFORE, PREMISES CONSIDERED, Defendant WERNER ENTERPRISES, INC.

                                                    prays that Plaintiff takes nothing by its suit against Defendant, and for such other and further relief,

                                                    both general and special, at law and in equity, to which Defendant may be justly entitled.
CertifiedDocumentNumber:94136883-Page5of6




                                                                                                       5
                                                         Case 4:21-cv-00310 Document 1-4 Filed on 01/30/21 in TXSD Page 6 of 7




                                                                                                 Respectfully submitted,

                                                                                                 BAIRHILTY, P.C.



                                                                                                  ______________________________
                                                                                                 Amanda S. Hilty
                                                                                                 TBN: 09683030
                                                                                                 14711 Pebble Bend Drive
                                                                                                 Houston, Texas 77068-2923
                                                                                                 Telephone: (713) 862-5599
                                                                                                 Facsimile: (713) 868-9444
                                                                                                 Email: ahilty@bairhilty.com
                                                                                                 ATTORNEY FOR DEFENDANT
                                                                                                 WERNER ENTERPRISES, INC.


                                                                                    CERTIFICATE OF SERVICE

                                                            This is to certify that the foregoing Defendant’s Original Answer has been forwarded to all
                                                    known counsel of record, pursuant to the Texas Rules of Civil Procedure via e-service, e-mail,
                                                    certified mail, return receipt requested and/or via facsimile transmission on this the 28th day of
                                                    January, 2021.

                                                           Terry Bryant
                                                           Gregg Anderson
                                                           Terry Bryant PLLC
                                                           8584 Katy Freeway, Suite 100
                                                           Houston, Texas 77024
CertifiedDocumentNumber:94136883-Page6of6




                                                                                                 ______________________________
                                                                                                      Amanda S. Hilty




                                                                                                    6
                Case 4:21-cv-00310 Document 1-4 Filed on 01/30/21 in TXSD Page 7 of 7




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this January 28, 2021


     Certified Document Number:        94136883 Total Pages: 6




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
